Citation Nr: 1222443	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-44 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected residuals of a right ankle injury.



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to August 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the RO that granted service connection for a right ankle disability and assigned a 10 percent rating, effective on August 17, 2007.

The Board remanded the matter to the RO for further development of the record in June 2011.


FINDING OF FACT

The service-connected right ankle disability is shown to be productive of a disability picture manifested by a functional loss due to pain that more nearly approximates that of marked limitation of motion.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 20 percent rating, but no more for the service-connected right ankle disability have been met. 38 U.S.C.A.§§ 1155 (West 2002); 38 C.F.R.§§ 3.321, 4.71a including Diagnostic Code (DC) 5020-5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.

The Veteran was provided notice of VCAA in September 2007 prior to the initial adjudication of his claim in a July 2008 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran received notice pertaining to the downstream disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for the right ankle has been established and an initial rating for the disability has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding the Veteran service connection for his right ankle and assigning an initial disability rating for each of the condition, he filed a notice of disagreement contesting the initial rating determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned, included notice of the criteria for a higher rating, and provided the Veteran with further opportunity to identify and submit additional information and/or argument.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  

VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded VA examinations in March 2008 and July 2011.  These examinations are found to be thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

Further, the July 2011 VA examination substantially complied with the Board's prior remand and that the record is sufficient for a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Of significance is that the Veteran has not raised questions about the adequacy of the examination.  

Further, in a June 2011 letter, the Veteran was requested to identify all VA and non-VA health care providers that have treated the Veteran since service for his service-connected right ankle disability, particularly treatment records from Orthopedic & Sports Medicine and VA treatment records since October 2009.  The Veteran did not respond.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

All relevant evidence necessary for an resolution of the issue on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA medical records, VA examination reports, and the supporting statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


Merits of the Claim

The service-connected right ankle disability has been evaluated under 38 C.F.R § 4.71a, DC 5020-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes will be discussed where appropriate below.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet App 119 (1999).  

When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

VA must analyze any evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

DC 5020 refers to synovitis in general while the more specific DC 5271 refers to limited motion of the ankle. DC 5020 states that synovitis is to be rated on limitation of motion of the affected parts. 

Under DC 5271, moderate limitation of motion of the ankle is assigned a 10 percent rating, and marked limitation of motion is assigned a 20 percent rating.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The service treatment records are found to have noted the Veteran's complaints of right ankle pain in April 2005 while playing softball and January 2006 while moving a mock torpedo.  No instability was noted.  The Veteran wore an ankle brace and had normal gait.  Upon examination, the Veteran was diagnosed with a right ankle sprain.  

An April 2006 MRI diagnosed flexor hallus longus tenosynovitis and talar dome edema with 6 mm osteochondritis dissecans at the posterior medial aspect.  It was noted that the Veteran had a history of numerous ankle sprains.  He had edema and ecchymosis of the right ankle.  There was no evidence of acute fracture or dislocation.  In December 2006, the Veteran had post-traumatic arthroscopy for removal of a loose body and debridement of osteochondral lesion in the talus.

The Veteran underwent a VA examination in March 2008, in part, to ascertain the nature and severity of his right ankle disability.  He reported rolling his right ankle while playing softball and again while moving a mock torpedo during service.  An x-ray study had shown the presence of a 6 mm bone fragment.  Because he had physical therapy without great relief, he underwent arthroscopic surgery in December 2006 when the 6 mm bone fragment was removed.  The diagnosis was that of chronic ankle instability with osteochondral injury and ligment surgery.  

The Veteran rated his pain as 1 to 2/10 in the morning, 3-4/10 during the daytime, 4-5 in the evening.  He wore an ankle brace and took Ibuprofen or Motrin to relieve the symptoms with a good response and no adverse side effects.  There was instability, but no flare-ups.

Upon examination, the VA examiner noted no gait abnormalities.  The Veteran's stance was intact, and no aid was needed to ambulate.  The right ankle had no tenderness, effusion or swelling, and he had a full range of motion.  Right ankle discomfort was found at the inferior aspect of the lateral mallelus.  There was no limitation of movement due to pain, fatigue, weakness or lack of coordination or with three repeated movements.  No crepitation was noted on palpation.  The right ankle was not swollen.  No effusion was noted.  The ankle mortise was intact.  An X-ray study found no acute fracture, dislocation or osseous lesion.  

The examiner diagnosed the Veteran with chronic right ankle strain with status post osteochondral injury and right arthroscopic surgery in December 2006 with removal of bone fragment.

The VA treatment records from June 2008 to October 2009 noted that the Veteran limped due to right ankle pain and had ankle swelling, edema and crepitus.  He reported wearing an ankle brace, and a February 2009 MRI (magnetic resonance imaging) report showed severe right talar OCD (osteochrondritis dissecans) with necrosis.    

A March 2009 MRI showed a possible talar dome fracture.  The Veteran's muscle strength was 5/5 in all planes tested.  There was no calf pain with compression.  There was mild edema noted involving the right ankle.  There was pain with medial compression of the talus toward the tibia.  Crepitus was felt, and discomfort was experienced with extreme dorsiflexion.  There was mild edema noted to involve the right ankle.  

The findings were noted to be suggestive of an acute nondisplaced fracture involving the medial aspect of talus extending to the talar dome.  Associated osteochondral injury could not be excluded.  He was assessed with right severe talar OC with necrosis.

An August 2009 VA treatment record noted that the Veteran needed a new ankle brace.

An October 2009 VA treatment record noted the Veteran's complaints of chronic right ankle pain.  The Veteran reported wanting to have surgery.

An April 2010 VA treatment record noted persistent right ankle pain.  The Veteran complained of right ankle "locking up" with swelling, snapping and popping.

The Veteran was afforded another VA examination in July 2011 and reported having constant pain that was an 8 or 9 out of 10 at night and 6 or 7 out of 10 at other times.  Activities of daily living were limited, and his work was reported to be affected (the Veteran was attending school full-time).  He used a brace and also inserts.  He complained of instability and "clicks."

On examination, the Veteran was noted to walk with a normal heel-toe gait and stood with good posture.  The right ankle was normally aligned.  There was no deformity or swelling, and the skin was healthy.  He complained of having pain on the mediolateral side.  

Dorsiflexion was performed to 30 degrees with pain.  Plantar flexion was 30 degrees without pain.  Inversion was 25 degrees, and eversion was 10 degrees without any pain.  Power against resistance was 5 out of 5.  There was no evidence of instability.  

The X-rays of the right ankle were noted to be normal.  There was no evidence of any loose body or post-traumatic degenerative changes.  He was diagnosed with normal right ankle with history of injury and arthroscopic surgery in the past.  The ankle was stable with an adequate range of motion.  There was no additional limitation of motion due to pain, fatigue weakness, or lack of endurance on repetitive use of the joint (three times).

The Veteran stated that he had inflammation and constant pain in his right ankle and took medication for the pain and inflammation.  He also stated that he had talar avascular necrosis.  He stated that his condition affects every aspect of his life.  (See May 2005 Notice of Disagreement).

Based on a careful review of the record, the Board finds that the service-connected disability picture more nearly approximates the rating criteria warranting the assignment of 20 percent rating under DC 5271 on the basis of having marked limitation of function.  

The most recent VA examiner noted that he had dorsiflexion and plantar flexion to 30 degrees with some pain.  Moreover, the earlier evidence showed findings of a loss of function manifested by pain, fatigue, weakness, and lack of endurance on repetitive use of the joint (three times).  

Moreover, the very probative MRI in 2009 showed significant changes that would likely impair the Veteran's ability to move the ankle normally under the ordinary conditions of life.  

Thus, the Board must consider the effects of pain and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  As was noted during the recent VA examination, his active range of motion was found produce some weakness, fatigue, or incoordination and additional loss of motion with repetitive movement.  As such, a higher disability rating under DeLuca is warranted.  

DCs 5270 and 5272, addresses ankylosis of the ankle. Ankylosis is "commonly defined as the "immobility and consolidation of a joint."  Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (quoting Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994)). 

The Veteran has been afforded two VA joints examinations, and the Board has reviewed his private treatment records.  At no time has the Veteran's ankle or subastragalar/tarsal joint been found to be ankylosed.  Further, there is no evidence of astragalectomy and malunion of the os calcis or astragalus.

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  .

The record does not establish that the criteria are inadequate for rating the right ankle disability.  Barringer v. Peake, 22 Vet. App. 242 (2008).  Therefore, extraschedular consideration is warranted.  

The competent evidence of record shows that that the right ankle disability is primarily manifested by pain and other manifestation that are found to more closely resemble a disability picture manifested by marked functional loss due to pain.  The applicable diagnostic codes used to rate the ankle provide for ratings based on such manifestations.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial rating of 20 percent, but no more for the service-connected residuals of a right ankle injury is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


